Name: 2014/315/Euratom: Council Decision of 22 October 2013 approving the conclusion, by the European Commission, on behalf of the European Atomic Energy Community, of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Montenegro, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: international affairs;  Europe;  European construction
 Date Published: 2014-06-04

 4.6.2014 EN Official Journal of the European Union L 165/1 COUNCIL DECISION of 22 October 2013 approving the conclusion, by the European Commission, on behalf of the European Atomic Energy Community, of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Montenegro, of the other part, to take account of the accession of the Republic of Croatia to the European Union (2014/315/Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the recommendation from the European Commission, Whereas: (1) On 24 September 2012, the Council authorised the Commission to open negotiations with Montenegro in order to conclude a Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Montenegro, of the other part, to take account of the accession of the Republic of Croatia to the European Union (the Protocol). (2) Those negotiations were successfully completed by initialling the Protocol on 16 May 2013. (3) The conclusion, by the Commission, of the Protocol should be approved as regards matters falling within the competence of the European Atomic Energy Community. (4) The signature and conclusion of the Protocol are subject to a separate procedure as regards matters falling within the competence of the Union and its Member States, HAS ADOPTED THIS DECISION: Sole Article The conclusion by the European Commission, on behalf of the European Atomic Energy Community, of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Montenegro, of the other part, to take account of the accession of the Republic of Croatia to the European Union is hereby approved. The text of the Protocol is attached to the Decision on its signature. Done at Luxembourg, 22 October 2013. For the Council The President L. LINKEVIÃ IUS